DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 3, 9, 10 and 12 are objected to because of the following informalities:  In claim 3, line 2, the phrase --to form a starch fragrance composition-- should be inserted after the word starch in order to provide proper antecedent basis in dependent claim 13.  In claim 9, line 1, the phrase “surfactant according to” should be changed to --air freshener according to--.  In claim 10, line 1, the phrase “surfactant of claim 8” should be changed to --air freshener of claim 1--.  This should be corrected since claim 8 already positively recites a surfactant and claim 10, which is currently dependent from claim 8, is further defining a different surfactant. Nowhere in the specification does it indicate that more than one surfactant can be used in a composition.  In claim 12, line 1, the phrase “solidifier of” should be changed to --air freshener of--.  The changes should be done to provide consistent preambles throughout the claims and to provide proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, line 1, the preamble “An air freshener use composition” is indefinite since it is not clear whether a composition is being claimed or the use of a composition is being claimed.  Further, the phrase "the composition of claim 1" lacks antecedent basis since "a composition" is not claimed in claim 1, only “A solid pressed air freshener and/or odor neutralizer”.  In line 2, the phrase “the solid air freshener composition” lacks antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,402,930. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a solid pressed air freshener comprising a fragrance component, a surfactant, and a solidifier, wherein the air freshener comprises greater than 10% fragrance and the surfactant and solidifier are in a ratio of greater than 1:1 on a percent weight basis and an air freshener composition comprising a fragrance component comprises up to about 30% by weight of fragrance, a surfactant of from about 20-50 wt.%, solidifier of from about 15-40 wt.% and the ratio of surfactant to solidifier is greater than 1:1.  The claims 1 and 3-19 of the instant invention are broader in scope than claims 1-20 of U.S. Patent No. 9,402,930, and are therefore, encompassed in claims 1-20 of U.S. Patent No. 9,402,930.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 4-6, 12, 14, 15, 16(as best understood), 17 and 19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2011/0318296 A1(Braun et al).
As to claim 1, US 2011/0318296 A1(Braun et al) discloses a solid air freshener comprising all the featured elements of the instant invention, note specifically a fragrance component greater than 10%, a surfactant and a solidifier.  See paragraphs [0007-0012]. As to the surfactant and solidifier in a ratio greater than 1:1 on a percent weight basis, see paragraph [0008].  
As to claim 4, see citric acid, paragraph [0084-0085].
As to claim 5, see titanium oxide, paragraph [0085].
As to claim, 6 see paragraph [0018].
As to claim 12, see paragraph [0008], where it discloses an average molecular weight of the solidifier polyethylene glycol in the range of 1000-20000.
As to claim 14, see paragraph [0008], and the surfactant in the range from 5-40 wt. %.
As to claim 15, see paragraph [0008], and the solidifier in the range from 30-80 wt. %.
As to claim 16, see paragraphs [0021-0023].
As to claim 17, see paragraph [0008].  As to the surfactant and solidifier in a ratio greater than 1:1 on a percent weight basis, see paragraph [0008].  
As to claim 19, see paragraph [0008] and the combination of the fragrance and the surfactant.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0318296 A1(Braun et al).
US 2011/0318296 A1(Braun et al) discloses all the featured elements of the instant invention, except wherein the specific surfactant is C8 to C24 alcohol with about 20-40 moles of ethoxylate.  Note that US 2011/0318296 A1(Braun et al) discloses various types of ethoxylated alcohols used as surfactants and therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be capable of choosing the specific surfactant as claimed since ethoxylated alcohols are already known to be used as surfactants.
Claims 3, 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0318296 A1(Braun et al) in view of US 2004/0202632 A1(Gott et al).
US 2011/0318296 A1(Braun et al) discloses all the featured elements of the instant invention, except for the fragrance component including a fragrance and starch in an amount from 35-60 wt. %.  US 2004/0202632 A1(Gott et al) discloses a solid air freshener with a starch fragrance composition within the amount of wt % claimed.  See paragraph [0024] of US 2004/0202632 A1(Gott et al), where it discloses starch in amount from about 10%-100% by weight of the air freshener and paragraph [0041], where it discloses the fragrance in an amount from about 0.5-30% by weight of the air freshener.  Therefore, it is clearly disclosed in the specification of US 2004/0202632 A1(Gott et al), that the fragrance component for US 2004/0202632 A1(Gott et al) including a fragrance and a starch could be in an amount from about 35% - 60 wt.%.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the fragrance component of US 2011/0318296 A1(Braun et al) as a starch/fragrance composition, as taught by US 2004/0202632 A1(Gott et al), since such a composition is already well known in the solid air freshener art and would perform equally as well in the solid air freshener of US 2011/0318296 A1(Braun et al) and since, US 2004/0202632 A1(Gott et al),  teaches that the fragrance would be expressed with greater intensity when added to a starch, see paragraph [0014].
Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0318296 A1(Braun et al) in view of US 2012/0091218 A1(Mikkelsen et al).
As to claims 7 and 8, US 2011/0318296 A1(Braun et al) discloses all the featured elements of the instant invention, except for a high temperature stabilizer and the surfactant being polyethylene oxide having a melting point greater than 300 C.  US 2012/0091218 A1(Mikkelsen et al) discloses a solid air freshener with a high temperature stabilizer comprising polyacrylate, see paragraph [0045] and a surfactant comprising polyethylene oxide, see paragraph [0015].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide solid air freshener of US 2011/0318296 A1(Braun et al) a high temperature stabilizer and surfactant being polyethylene oxide, as taught by US 2012/0091218 A1(Mikkelsen et al), since such additions to solid air fresheners are already well known in the solid air freshener art and would perform equally as well in the solid air freshener of US 2011/0318296 A1(Braun et al).
As to claim 9, one skill in the art would be capable of choosing a polyethylene oxide surfactant with a melting point greater than 300 C, depending on the use of the product.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0318296 A1(Braun et al) in view of Schick et al.
US 2011/0318296 A1(Braun et al) discloses all the featured elements of the instant invention, except for the surfactant being sodium lauryl sulfate.  Schick et al discloses a solid air freshener with a surfactant comprising sodium lauryl sulfate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a surfactant being sodium lauryl sulfate, as taught by Schick et al, since such a surfactant being used in solid air fresheners are already well known in the solid air freshener art and would perform equally as well in the solid air freshener of US 2011/0318296 A1(Braun et al).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Stone et al ‘944 discloses solid type air freshener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




STEVEN J. GANEY
Primary Examiner
Art Unit 3752

/STEVEN J GANEY/Primary Examiner, Art Unit 3752